Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note:  All the paragraph numbers of the present application’s written specification (herein ‘spec’) are from the application’s publication US 20210143717.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following described features (emphasis added) in the specification (herein ‘spec’):  
The clamping plate includes a semicircular portion 112 connecting a distal end of the axially extending portion, opposite the first radially extending portion, to the second radially extending portion, as in para [0004], [0011].
[0012] Clamping plate 110 may form a complete ring surrounding an outer diameter of the resolver stator, or the clamping plate may be one of a plurality of tabs distributed circumferentially about axis 126. Radially extending portion 112 may be an annular disk and the axially extending portion may be a tab extending from the annular disk.
[0013] As shown in the FIGURE, resolver stator 106 includes notch 130 and housing 104 includes tab 132 disposed in the notch for positioning the resolver stator relative to the housing.
The above described features with their respective pictorial ref numbers are shown in the FIGURE, but no details of the above described features being clearly illustrated in the drawing.  In other words, the drawing merely provides ref numbers and lines pointing to certain areas in the single provided Figure that is too simplified to show any details of the above descriptions.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
The following is a quotation of 37 CFR 1.71(a)-(c):
	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.
	The spec is objected to under 37 CFR 1.71(a)-(c) as failing to provide a clear descriptions that set forth the precise invention, i.e. complete embodiment of the device, for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.
	First, let’s review the definitions of “includes”: 

    PNG
    media_image1.png
    823
    1096
    media_image1.png
    Greyscale

With the definition of “includes” in mind, let’s review the spec.  
The detailed descriptions in the spec (emphasis added) disclose the following:
“[0010] The following description is made with reference to the single FIGURE. The single FIGURE illustrates a top-half cross-sectional view of a hybrid module according to an example aspect of the present disclosure. Hybrid module 100 includes resolver assembly 102. The resolver assembly includes housing 104, resolver stator 106 for electric motor 108, and clamping plate 110.”
The description clearly states that “The resolver assembly includes housing 104”.  This is understood as the resolver assembly has the housing 104 as part/element of the the whole resolver assembly; in other words, the whole resolver assembly contains/encompasses the housing 104 as one of its parts.  
“[0014] Resolver assembly 102 includes electric motor 108 and resolver rotor 136…. Resolver assembly 102 also includes bearing 142. The rotor includes rotor carrier 144, the resolver rotor is fixed to the rotor carrier, and the bearing radially positions the rotor carrier relative to the housing.”
The description is understood as the resolver assembly 102 has/contains an electric motor 108 and a bearing 142.  In other words, the description clearly discloses that the electric motor, with its stator and rotor, and the bearing are contained parts/elements of the resolver assembly, as a whole device. 
The above written descriptions in the spec fail to provide a clear descriptions that set forth the precise invention, i.e. complete embodiment of a hybrid module 100.
Contradicting to the above directly quoted written descriptions, the FIGURE (herein ‘the Fig.’) shows the housing 104 encloses the resolver assembly 102, and the motor’s stator 138 and the motor’s rotor 140 there-within.  Clearly the housing 104 is not one part or an element of the resolver assembly, instead the housing 104 is an element of the motor 108 or of the hybrid module 100 that includes the resolver assembly 102, as a part thereof (see [0010] and [0015]).  In other words, it would be proper to say that the hybrid module 100 has a housing 104 that encloses the motor 108, wherein the motor 108 has the resolver assembly as a rotational position detection element thereof for detecting rotational position of the motor’s rotor.  
Thus, the spec fail to provide a clear descriptions that set forth the precise invention, i.e. the complete embodiment of a hybrid module 100 that has a resolver assembly as an element for detecting rotational position of the motor’s rotor, instead the spec describes the housing 102 and the motor 108 of the hybrid module 100 as elements of the resolver assembly. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “A resolver assembly for an electric motor, comprising: a housing” is indefinite because it is unclear how the resolver assembly comprises a housing that is illustrated by the Fig. as the hybrid module’s element that encloses the resolver (see the above Spec Objection section for detailed explanation).  In other words, it is indefinite because the resolver 102, as an element that is enclosed by the housing 104, cannot have the housing as one of its parts.
  If the claimed “a housing” is not the housing 104 described in the written spec and illustrated in the Fig., then the claimed “a housing” would be considered as new subject matter because besides the disclosed housing 104, the spec does not disclose any other “housing” as an element of the resolver.
In claim 9, “The resolver assembly of claim 1 further comprising: an electric motor comprising a stator fixed to the housing and a rotor rotatable relative to the housing and the stator; and a resolver rotor radially aligned with the resolver stator and fixed to the rotor for corotation” is indefinite because it is unclear how the resolver assembly comprises an electric motor as a part of the whole resolver assembly, while the resolver itself is being incorporated in the motor as the motor’s rotational position detecting element to detect the motor rotor’s rotational positions.  In other words, how can an element/part of the motor comprises the whole motor assembly?
In claim 10, “The resolver assembly of claim 9 further comprising a bearing, wherein: the rotor comprises a rotor carrier; the resolver rotor is fixed to the rotor carrier; and the bearing radially positions the rotor carrier relative to the housing”  is indefinite for the same reason as explained above.  The resolver, as an element of the motor assembly, cannot comprises the elements of the motor.  The claimed “bearing”, “rotor” and “rotor carrier” are parts/elements of the motor assembly, so as the resolver is an element/part of the motor.  These “bearing”, “rotor” and “rotor carrier” are not parts of the resolver assembly, as claimed.
Other claims are included herein due to their respective dependencies from the above rejected claims.
  MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
The above are but a few specific examples of indefinite and functional or operational language used throughout the written disclosure and the claim, and are only intended to illustrate the extensive revision required to overcome the Spec Objection and the rejection under 35 USC 112, second paragraph.  The above mentioned corrections, therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout the claims and the spec.  Applicant is required to revise the spec, and all of the claims completely, and not just correct the indefinite and functional or operational languages mentioned. 
Given the 35 USC 112 deficiencies set forth above, and the Spec deficiencies, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims, it would not be proper to reject claims 1-10 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution for claims 1-10.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834